DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 14-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is directed to a shoe, not the elected species sock embodiment; see Response including election without traverse filed on 12/23/20. Note that while a shoe and sock are worn over the foot they have different components for consideration, classification and for searching.  The divergent scope of consideration is considered a serious examination burden.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The amendment filed 9/15/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the modification of the thickness from 1 mm to 1.3 mm is not considered supported.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed interval ranges and vertical spacing of 1mm to 25mm, area range of the base (.7-100 mm), and thickness range (1.1-3 mm) are not found in the original disclosure.  See also diameter range newly recited in claim 3 and US size limitations in claims 4-5. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note also that claim 5 seems to be a sock without limitation ie. claimed alternatives range from a child to “any adult” which is attempting to define a dimension by a user which is indefinite.  See also claim 7 defining a sock by a user’s ankle which is not a particular/universal size.  An “ankle sock” is understood to by a type or style of sock similar to a “knee sock” of claim 6, however does not define a claimed dimensional scope.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected, as best understood, under  35 U.S.C. 103 as being unpatentable over Cain (US 2006/0154053).
Cain discloses a sock comprising an upper portion 28 with elastic properties and silicone dot elements 20 protruding from the interior surface arranged generally as claimed for producing unequal tension at points of contact between the elements and users foot or leg; see figure 2; para. 27-28.  
	Silicone is considered physiologically inert as recited in claim 2 and at intervals as in claim 3.
Cain discloses a sock including a knee sock; see para. 2. It is considered obvious design choice to one of ordinary skill in the art to provide dots at spacing intervals and dimensions as claimed to achieve contacting areas to a user.  

Claims 4 and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Van Tiel et al. (US 2020/0260802 in view of Cain (US 2006/0154053).
Van Tiel et al. disclose a low rise sock comprising an upper portion 3 considered coincident with a wearer’s foot not extending to an ankle; see figures.  Upper portion 3 is a silicone elastic strip provided to prevent slippage however not necessarily discussed as providing unequal protrusions.  Cain as discussed above however teaches providing silicone dots at intervals as claimed.  It would have been obvious to one of ordinary skill in the art to provide the protrusions of Cain, dimensioned as claimed, in the invention to Van Tiel et al. for keeping the upper edge portion in place.
Regarding claim 4, the sock could be dimensioned for wear by a baby as an ordinary design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also similar anti slip sock designs of Johnson, Howard, Tuerk etc.
Response to Arguments
Regarding size and dimension modifications note that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), also MPEP 2144.04(IV).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759